Case: 17-15224     Date Filed: 05/22/2018   Page: 1 of 10


                                                            [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-15224
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 2:17-cv-00308-LSC


FAIRFIELD COMMUNITY CLEAN UP CREW INC,

                                                    Plaintiff - Appellant,

                                     versus

MIKE HALE,
in his official capacity as Jefferson County Sheriff,
STEVE MARSHALL,
in his official capacity as Attorney General,

                                                    Defendants - Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

                                   (May 22, 2018)

Before WILSON, NEWSOM, and FAY, Circuit Judges.

PER CURIAM:
                  Case: 17-15224      Date Filed: 05/22/2018   Page: 2 of 10


          Appellant, Fairfield Community Clean-Up Crew, Inc., appeals the district

court’s decision to abstain from considering its federal-law claims under the

Younger 1 abstention doctrine, in light of a pending civil-forfeiture proceeding

against it in state court. After careful review, we affirm.


                                               I

         In early February 2017, Community opened a “bingo” facility in the City of

Fairfield, Alabama, which, it contends, was legally permitted under Alabama

Constitutional Amendments 386 and 600, and Fairfield Municipal Bingo

Ordinance No. 1024G. Appellees, Jefferson County Sheriff Mike Hale and

Alabama Attorney General Steve Marshall, contend that Community’s electronic

bingo machines are illegal gambling devices under Alabama law; accordingly, on

February 24, they executed a search warrant on Community’s facility, seizing its

bingo machines and some other property. That same afternoon, Community filed

this lawsuit alleging equal protection and due process violations. It requested

declaratory relief, a preliminary injunction, and a permanent injunction to prohibit

the State of Alabama from interfering with its bingo operations. Community also

moved for a temporary restraining order, but the parties later agreed that the

motion was moot when filed given that the State had executed the search warrant

and seized property earlier that day.

1
    Younger v. Harris, 401 U.S. 37 (1971).
                                               2
              Case: 17-15224      Date Filed: 05/22/2018    Page: 3 of 10


      On March 6, ten days after Community filed its lawsuit in federal court, the

Jefferson County District Attorney filed a civil action in state circuit

court―significantly, styled “State of Alabama v. Harris, et al.”―seeking (1) the

condemnation and forfeiture of the allegedly illegal gambling devices that were

seized during the February 24 search, and (2) a determination that the devices

violated Alabama law. Four days later, on March 10, Sheriff Hale and Attorney

General Marshall filed a motion to dismiss Community’s federal lawsuit, arguing

(in relevant part) that to the extent the district court had jurisdiction over

Community’s claims, it should abstain (under the Younger doctrine) from

exercising jurisdiction due to the pending state-court civil-forfeiture action.

Community responded to the motion to dismiss and filed an amended complaint.

Sheriff Hale and Attorney General Marshall then filed a second motion to dismiss,

which the parties briefed. During this period the district court also continued the

preliminary-injunction hearing multiple times.

      While the state-court enforcement action was still pending, the district court

ruled on the second motion to dismiss. First, the district court dismissed

Community’s state-law claims for declaratory and injunctive relief for lack of

subject-matter jurisdiction under the Eleventh Amendment. Then—and more

importantly for our purposes—as to Community’s allegations of ongoing

violations of federal law, the court acknowledged that it had subject-matter


                                            3
              Case: 17-15224    Date Filed: 05/22/2018    Page: 4 of 10


jurisdiction, but abstained from exercising it under Younger and dismissed the suit.

Community appealed to this Court challenging only the district court’s decision to

abstain under Younger.

      On appeal, Community argues (1) that the district court erred in abstaining

under Younger and (2) that abstention is not warranted because exceptional

circumstances exist. We consider these issues in turn, reviewing the district

court’s decision to abstain for abuse of discretion. Rindley v. Gallagher, 929 F.2d

1552, 1554 (11th Cir. 1991) (“In the Eleventh Circuit, a district court’s decision to

abstain will only be reversed upon a showing of abuse of discretion.”).

                                          II

      Put simply, the Younger abstention doctrine precludes federal courts from

interfering with pending state judicial proceedings absent extraordinary

circumstances. Younger v. Harris, 401 U.S. 37, 41 (1971). Although Younger

involved a state criminal action, the Supreme Court has since clarified that the

“policies underlying Younger are fully applicable to noncriminal judicial

proceedings when important state interests are involved.” Middlesex Cty. Ethics

Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). As a result, the

Supreme Court has expanded the doctrine’s reach to other types of proceedings,

including―as relevant here―state-initiated civil-enforcement proceedings. See

Huffman v. Pursue, Ltd., 420 U.S. 592, 604 (1975) (extending Younger to state-


                                          4
              Case: 17-15224      Date Filed: 05/22/2018    Page: 5 of 10


brought civil-enforcement actions that are “akin to [] criminal prosecution[s]”); see

also Trainor v. Hernandez, 431 U.S. 434 (1977).

      The pending state action here is a civil-enforcement proceeding, brought by

the State of Alabama, seeking a determination that Community’s bingo machines

are illegal gambling devices under Alabama Code § 13A-12-27, which makes

possession of such a device a criminal offense. See Ala. Code § 13A-12-27.

Accordingly, the state-court civil-forfeiture action is the type of action to which the

Younger abstention principles generally apply, and to determine whether

abstention is proper, we look to the three “Middlesex” factors: “first, do [the state

proceedings] constitute an ongoing state judicial proceeding; second, do the

proceedings implicate important state interests; and third, is there an adequate

opportunity in the state proceedings to raise constitutional challenges[?]”

Middlesex, 457 U.S. at 432.

                                            A

      Community asserts that the first Middlesex factor―whether the state

proceeding constitutes an ongoing state judicial proceeding―is not satisfied here.

In particular, it contends that the state-court proceeding was not “ongoing” in the

relevant sense because, it says, at the time it filed the federal-court action, the state

proceeding was not yet pending. But in Hicks v. Miranda, the Supreme Court

clarified that the requirement that a state proceeding be “ongoing” must not be


                                            5
              Case: 17-15224     Date Filed: 05/22/2018    Page: 6 of 10


understood to impose a rigid “first to file” rule; rather, “where state criminal

proceedings are begun against the federal plaintiffs after the federal complaint is

filed but before any proceedings of substance on the merits have taken place in the

federal court, the principles of Younger v. Harris should apply in full force.” 422

U.S. 332, 349 (1975). Contrary to Community’s assertions that “proceedings of

substance” had occurred before the state-court civil-forfeiture action was filed, the

district court had not held any hearings and Sheriff Hale and Attorney General

Marshall had not filed any substantive pleadings. That is precisely the type of

timeline that satisfies the “ongoing”-ness criterion of Middlesex’s first factor. See

For Your Eyes Alone, Inc. v. City of Columbus, Ga., 281 F.3d 1209, 1219 (11th

Cir. 2002) (stating that abstention is justified where there had been a “lack of any

hearings whatsoever ... combined with the stark fact that the states, having filed no

pleadings, had not begun actively litigating the federal case at the time the

prosecutions were initiated”).

                                          B

      Community also challenges the second Middlesex factor―whether the state

proceeding implicates important state interests. Although Community

acknowledges that the State of Alabama has an important interest in enforcing its

gambling laws, it contends that Alabama’s interest in protecting its citizens (like

Community) outweighs its law-enforcement interest.


                                           6
              Case: 17-15224     Date Filed: 05/22/2018   Page: 7 of 10


      “The importance of the state interest may be demonstrated by the fact that

the noncriminal proceedings bear a close relationship to proceedings criminal in

nature.” Middlesex, 457 U.S. at 432. “Proceedings necessary for the vindication

of important state policies … also evidence the state’s substantial interest in the

litigation.” Id. Here, the noncriminal civil-forfeiture proceeding “bear[s] a close

relationship to proceedings criminal in nature” because it requires a determination

whether Community’s bingo machines violate Alabama’s illegal gambling laws,

which (as already explained) make possession of a “gambling device” a criminal

offense. See Ala. Code § 13A-12-27. Additionally, the civil-enforcement

proceeding is “necessary for the vindication” of Alabama’s policies on illegal

gambling. Therefore, Middlesex’s second factor is satisfied.

                                          C

      Finally, Community argues that the third Middlesex factor―whether there is

an adequate opportunity in the state proceedings to raise constitutional

challenges―is not satisfied here because (1) Alabama courts have held that trial

courts do not have subject-matter jurisdiction to hear bingo-related cases

requesting injunctive and declaratory relief and (2) Alabama courts are biased

regarding electronic bingo when it comes to applying Alabama’s gambling laws.

“Minimal respect for the state processes ... precludes any presumption that the state

courts will not safeguard federal constitutional rights.” Middlesex, 457 U.S. at


                                           7
              Case: 17-15224      Date Filed: 05/22/2018   Page: 8 of 10


431. Accordingly, a plaintiff “bears the burden to establish that the state

procedures are inadequate.” Butler v. Alabama Judicial Inquiry Comm’n, 245

F.3d 1257, 1262 (11th. Cir. 2001).

      Community’s first contention is simply erroneous. In fact, Alabama case

law shows that the proper avenue for seeking redress for alleged constitutional

injuries is in the state civil-forfeiture proceeding. See Old Republic Union Ins. Co.

v. Tillis Trucking Co., 124 F.3d 1258, 1262 (11th Cir. 1997) (stating that Alabama

state procedural law does not “clearly bar the interposition of the constitutional

claims”); see also State v. $223,405.86, 203 So.3d 816, 822–828 (Ala. 2016)

(involving a bingo establishment that raised Equal Protection claims as part of its

defense to a state-court civil-forfeiture action).

      As to Community’s second argument, simply because the Alabama Supreme

Court may have considered and rejected a constitutional argument that Community

wants to make does not mean that Community lacks an adequate opportunity to

raise the argument in an Alabama court. See Old Republic, 124 F.3d at 1262–63

(“[T]he possibility that the Alabama Supreme Court may decide, upon reflection,

that Old Republic’s contentions are valid, undergirds our conclusion that perceived

futility does not mean that Old Republic lacks an adequate opportunity to raise its

contentions in the Alabama Supreme Court.”).




                                            8
              Case: 17-15224     Date Filed: 05/22/2018    Page: 9 of 10


      Accordingly, Community has failed to establish that Alabama’s procedures

are inadequate, and therefore, Middlesex’s third factor is also satisfied.

                                          III

      Not so fast, says Community. Even assuming all three Middlesex factors are

satisfied, certain “extraordinary circumstances” may make Younger abstention

improper. For instance, as relevant here, abstention could be inappropriate where

the state-court action is brought in bad faith. Middlesex, 457 U.S. at 434–35.

      Community asserts that the state-court civil-forfeiture action here was

pursued in bad faith because, it says, it had “no fair warning” that it was potentially

violating Alabama’s gambling laws and because it obtained approval from the

District Attorney and the Fairfield Police Chief before it opened its establishment.

As to the former assertion, Community ignores multiple recent Alabama Supreme

Court decisions that, read fairly, put would-be bingo proprietors on notice that their

operations could run afoul of state gambling laws. See, e.g., $223,405.86, 203 So.

3d 816; State v. Greenetrack, 154 So. 3d 940 (Ala. 2014). And as to the latter

contention—suggesting that it had advance approval—Community has simply

failed to present any evidence sufficient to support it.

      Community also contends that the state-court civil-forfeiture action was

pursued in bad faith because Sheriff Hale and Attorney General Marshall have not

made any arrests or charged anyone with any crimes. Under Alabama law,


                                           9
             Case: 17-15224     Date Filed: 05/22/2018   Page: 10 of 10


however, illegal gambling devices can be subject to seizure and forfeiture in a civil

action, and arrests are not a necessary component of that process. See Ala. Code §

13A-12-30; see also, e.g., $223,405.86, 203 So.3d at 820–21.

      Therefore, Community has failed to establish bad faith sufficient to amount

to “exceptional circumstances” that would prevent Younger abstention from

applying in this case.

                                         IV

      For the foregoing reasons, the district court’s judgment is AFFIRMED.




                                         10